Citation Nr: 0204530	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  97-27 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation for tinea pedis, rated as noncompensable.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran had more than 20 years of active service, 
including from December 1967 to October 1970, before 
retiring.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for tinea pedis and assigned it a 
noncompensable rating in March 1997, and the veteran appealed 
the assignment of the noncompensable rating.  

The RO granted service connection for tinnitus and assigned 
it a 10 percent rating in March 1997.  After a letter was 
sent to the veteran seeking clarification as to whether he 
was appealing the matter of the appropriate amount of 
compensation for tinnitus, he indicated in September 1997 
that he was not.  Accordingly, the Board of Veterans' Appeals 
(Board) has no jurisdiction over this matter.  

The RO granted service connection for bilateral hearing loss 
in March 1997 and assigned it a noncompensable rating.  After 
a letter was sent to the veteran, in September 1997, he 
indicated that he disagreed with the RO's March 1997 
determination that it was noncompensable.  The RO has not 
issued the veteran a statement of the case on this matter.  
Accordingly, this matter is the subject of a remand section 
of this decision.  See Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDING OF FACT

1.  The veteran's service-connected tinea pedis involves 
approximately an extensive area but he does not have 
exudation or itching constant, extensive lesions, or marked 
disfigurement.

2.  The service-connected tinea pedis does not present an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization. 


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for 
tinea pedis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic 
Codes 7806, 7814, 7819 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was sent a copy of the RO's 
March 1997 rating decision, and that he was sent a statement 
of the case in April 1997, informing him of the evidence 
necessary to substantiate his claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  The veteran's service medical records are 
of record and he was given a VA examination relating to his 
claim.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with 38 C.F.R. § 3.103, 38 C.F.R. § 3.159 as amended 
[see 66 Fed. Reg. 45620-45632 (Aug. 29, 2001)], and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, the RO's actions comply 
with the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) [see 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001)].  VA's duties have 
been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample process to provide evidence and argument in 
support of his claim.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

Factual background

The veteran was treated for fungal dermatitis of his hands in 
service in August 1967.  It was described as persistent 
disease.  

On VA dermatology examination in February 1997, the veteran 
reported that he had a scaly dermatitis which was 
intermittent in nature, affecting his palms, soles, and 
groin.  He felt that it was a fungus infection and stated 
that it seemed to clear up in the winter months and that it 
would exacerbate in the summer.  

Clinically, there was slight scaling in the palmar aspect of 
the interphalangeal joint of one of his first fingers and 
some slight erythema of the soles of both feet.  There was a 
suggestion of brownish discoloration in two or three nails 
bilaterally.  The impression was tinea pedis, mycosis, and 
possible tinea palmaris, not active at this time due to cool 
weather.  

The RO's March 1997 rating decision states that service 
medical records revealed treatment for a rash of the hands, 
feet, and legs in 1967.  The RO service-connected tinea pedis 
and rated it under Diagnostic Code 7814.  The veteran 
appealed its decision that it was noncompensable.

Pertinent law and regulations

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
considers the issue to be entitlement to whatever evaluation 
or evaluations are appropriate for the skin disability at 
issue during the rating period.  That is, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the skin disability has not significantly 
changed during the rating period and that a uniform rating is 
appropriate in this case.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2001).  

Diagnostic Code 7814, Tinea barbae.

Diagnostic Code 7819, New growth, benign, skin.
Rate as scars, disfigurement, etc.
Unless otherwise provided, rate codes 7807 through 7819 as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.

Diagnostic Code 7806, Eczema:

With exudation or itching constant, extensive lesions, or 
marked disfigurement, 30 percent; with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, 10 percent.  With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, zero percent.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Analysis

The RO has rated the veteran's service-connected tinea pedis 
by analogy under 38 C.F.R. § 4.119, Diagnostic Code 7814, 
tinea barbae.  Tinea barbae is rated as for eczema.  Id.

In this case, the veteran has some slight erythema of the 
soles of both feet, and a suggestion of brownish 
discoloration in two or three nails bilaterally.  Also, there 
was slight scaling in the palmar aspect.  In the Board's 
judgment, involvement of both soles of the veteran's feet, 
combined, nearly approximates an extensive area.  
Accordingly, per 38 C.F.R. § 4.7, a 10 percent evaluation is 
warranted.  

No more than a 10 percent rating is warranted, however.  
Exudation or itching constant, extensive lesions, or marked 
disfigurement, required for a 30 percent rating, is not shown 
and the veteran has not asserted that he has such 
manifestations.  

The Board has reviewed the rating schedule and finds that 
there are no other appropriate Diagnostic Codes under which 
additional compensation is warranted.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Next, preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's other claims 
to the VA Undersecretary for Benefits or to the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

After reviewing the record, the Board concludes that referral 
for an extraschedular rating is not warranted.  Neither 
marked interference with employment nor frequent periods of 
hospitalization is shown for the disability at issue during 
the rating period.  

There is no doubt to be resolved in the veteran's favor, as 
the preponderance of the evidence is in favor of a 10 percent 
rating and against a higher rating than that.  


ORDER

An initial 10 percent evaluation, but not higher, is granted 
for tinea pedis, subject to the controlling regulations 
applicable to the payment of monetary benefits.



REMAND

The RO assigned the veteran a noncompensable rating for his 
service-connected bilateral hearing loss in March 1997.  In 
September 1997, the veteran indicated that he disagreed with 
the RO's determination that no more than a noncompensable 
rating is warranted for it.  

The filing of a notice of disagreement commences an appeal 
and as such is sufficient to confer appellate jurisdiction to 
the Board.  Since the veteran has timely disagreed with the 
RO's decision, the Board has jurisdiction over this matter, 
and so the Board must remand the matter to the RO to have it 
issue the veteran a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should issue the veteran a 
statement of the case on the matter of 
entitlement to a compensable rating for 
his service-connected bilateral hearing 
loss.  The veteran should be given 
notice of, and appropriate opportunity 
to exercise, his appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran files a timely substantive appeal 
after the RO issues him the statement of the case, the RO 
should return the case to the Board unless the matter is 
thereafter fully resolved in his favor by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



